I cannot agree with my Brethren in their disposition of this *Page 811 
case; and as I view the decisions of our Supreme Court and the different courts of Civil Appeals, upon similar cases, there is a distinction between the instant case and cases heretofore decided. Certainly, there is a distinction in the instant case and the case of Lodwick Lumber Co. v. Taylor, 100 Tex. 270, 98 S.W. 238, 123 Am. St. Rep. 803. In the Lodwick Lumber Co. Case, the grantor, who was plaintiff, sought to recover the timber from the Lodwick Lumber Company, grantee. As reported, there is nothing to show that the timber involved was on land occupied by Taylor as a homestead; nor is there anything to show that Taylor had ever importuned the lumber company to remove the timber from his premises that he might have the use of the land for agricultural purposes. There is, also, the further distinction that the deed in the Lodwick Lumber Company case contains the phrase, after the bargaining and selling clause, "in fee simple." The writer, however, does not attach any great weight to the expression, "in fee simple."
In the instant case, the undisputed testimony shows that Jim Dearman sold the timber on, aproximately, 135 acres of land, for the sum of $100; that said land was Jim Dearman's homestead, and is his homestead; that Jim Dearman asked the party who took the deed from the grantors to the appellant, how long it would be before the timber would be removed from the land; and that he was assured that the timber would be removed just as early as possible. It shows that the timber is on Jim Dearman's homestead, that Jim Dearman had repeatedly requested appellant to remove the timber from the land, and it also shows that appellant could have removed the timber from the land long before Jim Dearman began to remove the timber from the land and before this suit was filed. It shows, also, that Jim Dearman wanted to clear the land that the timber is on and settle his children upon it, who are now grown. It is to be noted, also, that the deed is written upon the usual blank form supplied by stationery companies, and therefore, in the warranty clause, the expression "premises" occurs. The deed is signed by Jim Dearman and his wife by their mark for signature. Noting the signature by mark does not cast any reflection upon any of the parties concerned in the making and taking of the deed, but is mentioned in view of the writer's opinion, hereinafter expressed, as to the intention of the parties at the time the deed was executed.
In this case, no time limit is mentioned for the removal of the timber, but the trial court found that a reasonable time had elapsed since the making of the deed for the removal of the timber, and entered judgment for the defendant for the timber.
By the terms of the deed, grantor sold "all of the pine timber now standing and growing upon the W. A. Isaac 160-acre survey."
Not losing sight of the force of the terms, "have granted, sold and conveyed, and by these presents do grant, sell and convey," and also of the full warranty clause as is expressed in the deed, and of the importance and weight of this verbiage as is construed by our courts, and, again, not ignoring the force of the principle of law that the terms of a written contract cannot be disputed nor varied by parol evidence, let us consider the terms of the deed.
It is presumed that the language couched in a written contract reflects the minds and intentions of the parties to the contract at the time it was entered into, and thus it is that the law holds them to the verbiage of the contract as the expression of their minds at the time of entering into the contract; for, without such rule of law, a privy to the contract could change his mind as prosperity on the one hand and adversity on the other might follow as a result of the contractual relation, and by such change of mind give birth to grave perplexities and through dishonesty, both of mind and purpose, wrongfully undo what was righteously done.
But could any such mischief arise out of a scrutiny of the deed before us?
When this deed was executed, two parties desired to do exactly opposite things. T. W. House et al. wanted to buy Jim Dearman's pine timber then growing on his home tract of land. Jim Dearman wanted to sell them the pine timber then standing and growing upon his home tract of land. Their minds met, and the one bought, and the other sold, the pine timber then growing and standing on Jim Dearman's home tract of land. That is what the contract says they did. What pine timber did they buy? They bought the pine timber then growing and standing on Jim Dearman's home tract of land. Did they buy any other than the pine timber then standing and growing on said land? The deed does not call for more than the pine timber then standing and growing on his home tract of land. Therefore they did not buy any other than the pine timber then growing and standing on said land, for to say they did buy other than the timber then standing and growing on said land is to vary and impeach the terms of the written contract between them.
If the doctrine laid down in Lodwick Lumber Company v. Taylor case is to be regarded as the last analysis and fixed law of all cases of sales of growing timber on lands where there is no time limit for the removal of the timber and where the fee-simple title is not, also, specifically conveyed in such terms, and if the doctrine therein prescribed is applicable to the instant case, the grantors, their heirs and assigns, may from the date of such deed to the end of time hold such lands and raise pine trees upon it; when, by the express *Page 812 
terms of the deed through which they hold, they bought only the pine timber then growing and standing upon such land. Such may finally be the fixed law, but we do not believe it will be. Indeed, it would be hard to understand how it could be the law clothed with habiliments of equity and justice.
Can it be said that the words, forming the covenants of sale and warranty of title in a deed, are worthy of more consideration, and of more probative force, than the thing actually sold and the title thereof warranted?
In East Texas, it is well, if not judicially, known, that in the sale of many small tracts of pine timber the grantor recognizes two considerations, the money he receives for the timber, and the removal of the timber from the lands by the grantee, thereby saving the grantor the expense of cutting and removing such timber. In the instant case, 135 acres of pine timber is sold by the grantor to the grantee for the sum of $100. There is nothing in the record to show what amount of timber is on said land, but it is reasonable to suppose that it is the ordinary timbered land of that section of the country. If it is, the grantor must have had two considerations in view when he sold the 135 acres of timber for the sum of $100, i. e., the $100 received, and the removal of the timber from the land by the grantee, in order that he might more easily put such land in cultivation. It cannot be said that the grantor in this case intended to convey to the grantee the use of the 135 acres of land upon which the timber was then growing, forever, for the purpose of continuously growing pine timber for the grantee. Such construction is unreasonable in the first place, and, in the second place, It disputes the plain terms of the written contract between them; because he did not convey them any pine timber except the pine timber then standing and growing upon said land; and, who, 1000 years from now, could segregate the pine timber growing upon said land when the deed was made from that which sprang from the seed 10 years after the making of the deed? It cannot be done. The writer is not unmindful of the test of the age of a tree by the rings in it from pith to bark; but he affirms that no such test could be successfully and practically carried out in the segregating of pine timber from lands which was on the land 10 years ago and which might be on the land 40 years hence. The writer is unable to draw a distinction between an absolute deed to the fee simple of a piece of land without any sort of interest left to the grantor, so far as the grantor's interest is concerned, and a deed to timber growing upon said land at the time the deed is made, when the court of highest resort gives the use of such land to the grantee forever, and awards him the privilege of letting the timber stand and grow on said land forever, to the exclusion of the use of such land by the grantor. The grantor had as well sold the entire premises in fee simple, without a specification that he sold only the pine timber then standing and growing on said land; and in the instant case, if the Lodwick Lumber Company Case is to be regarded as sound doctrine and applicable to the facts of this case, as my Brethren say it is, then, the grantees, for all intents and purposes, have the use of the grantor's land forever for the sum of 74 2/27 cents per acre, when every one knows that lands in East Texas at the time the deed under consideration was made, whether in the level, alluvial piney woods, or in sections containing bog, morass, and fen, were worth from $2.50 to $15 per acre.
The writer hereof is of the opinion that, in such deeds as the one under consideration, it was not the intention of the parties to convey any fee-simple title in the land itself, and that such deeds should not be so construed, and that the purchaser under such deed acquires only the right to the timber and the right to enter upon the land in a reasonable time and remove such timber from the land, and that, after a reasonable time has expired, he has lost his right to enter upon the land, and, having lost the right to enter upon the land, he has lost all rights ever granted under the terms of his contract. He does not believe that the doctrine of remuneration for the use of the land is sound, because that doctrine forces the grantor, at last, to permit an usurpation of his land by the grantee for a remuneration not provided for by the terms of his contract, and may, absolutely, preclude the grantor from putting his land to the use that he intended at the time he entered into the written contract. He thinks, also, that there is nothing in the doctrine, as expressed by some of the higher courts, that he is entitled to remuneration for the depletion of his soil in growing timber for his grantee; for, so far as he knows, or has ever been informed, trees do not deplete the productive force of the soil. He does, however, very heartily agree with the doctrine that after a reasonable time the grantor has a right to remove the timber from his land in order that he may have the use of the land for such purpose as he desires, even, though he has to destroy the timber in order to do so, where a reasonable time has already elapsed in which the grantee might have removed the timber after the contract was entered into, or the timber deed was made.
At the time, the doctrine of the force and effect of the words, "grant, bargain, sell and convey forever," and the warranty clause, warranting the title forever, was originally enunciated, by our courts, deeds like the one in question were practically unknown in our state, and such facts as are involved in the case under consideration were not considered, and the writer believes that the new *Page 813 
condition is worthy of consideration, and that, in construing such an instrument as the one before us, the courts should look to and construe the entire verbiage of the contract, and especially the verbiage as to the thing sold, as well as the words expressing the conveyance and the warranty.
The authorities are so numerous and so conflicting upon the issues under consideration that the writer has not sought to quote from them; but in order that the profession may have the benefit of ready reference to the authorities, pertinent to similar cases, he here cites the authorities in their order from our own and the different states of the Union, as is collated by counsel for appellant in Houston Oil Co. of Texas v. Pearl Bunn, which has been kindly furnished by request to the writer.
Texas cases: Lodwick Lbr. Co. v. Taylor, 100 Tex. 270, 98 S.W. 238,123 Am. St. Rep. 803; Beauchamp v. Williams, 115 S.W. 130; Montgomery Dev. Co. v. Miller-Vidor Lbr. Co., 139 S.W. 1015; Houston Oil Co. v. Boykin,153 S.W. 1176; Houston Oil Co. v. Hamilton, 153 S.W. 1194; Lancaster v. Roth, 155 S.W. 597; North Texas Lbr. Co. v. McWhorter, 156 S.W. 1152; Davis v. Conn, 161 S.W. 39.
Alabama cases: Zimmerman Mfg. Co. v. Daffin, 149 Ala. 380, 42 So. 858,9 L.R.A. (N.S.) 663, 123 Am. St. Rep. 58; Goodson v. Stewart, 154 Ala. 660,46 So. 239; Gibbs v. Wright, 5 Ala. App. 486, 57 So. 258; Christopher v. Curtis-Attalla Lbr. Co., 175 Ala. 484, 57 So. 837; Mt. Vernon Lbr. Co. v. Shepard, 180 Ala. 148, 60 So. 825; Ward v. Moore, 180 Ala. 403,61 So. 303; Wright v. Bentley Lbr. Co., 186 Ala. 616, 65 So. 353; Shepard v. Mt. Vernon Lbr. Co. (Sup.) 68 So. 880; West v. Maddox (Sup.) 69 So. 101.
New Hampshire cases: Peirce v. Finerty, 76 N. H. 38, 76 A. 194,79 A. 23, 29 L.R.A. (N.S.) 547.
Pennsylvania: Patterson v. Graham, 164 Pa. 234, 30 A. 247.
Louisiana: St. Louis Cypress Co. v. Tbibodaux, 120 La. 834, 45 So. 742.
Florida: McNair  Wade Lbr. Co. v. Adams, 54 Fla. 550, 45 So. 492; Same v. Parker, 64 Fla. 371, 59 So. 959.
Tennessee: Bond v. Ungerecht, 129 Tenn. 631, 167 S.MW. 1116, L.R.A. 1915A, 571; Carson v. Three States Lbr. Co., 91 S.W. 53; Id.,108 Tenn. 681, 69 S.W. 320.
Missouri: Hanna v. Buford (App.) 177 S.W. 662.
Georgia: McRae v. Stillwell, 111 Ga. 65, 36 S.E. 604, 55 L.R.A. 513.
Arkansas: Liston v. Chapman  Dewey Lbr. Co., 77 Ark. 116,91 S.W. 27; Fletcher v. Lyon, 93 Ark. 5, 123 S.W. 801; Earl v. Harris,99 Ark. 112, 137 S.W. 806.
Kentucky: Kentucky Coal  Timber Dev. Co. v. Carroll Hardwood Lbr. Co., 154 Ky. 523, 157 S.W. 1109.
North Carolina: Gay Mfg. Co. v. Hobbs, 128 N.C. 46, 38 S.E. 26,83 Am. St. Rep. 661; Midyette v. Grubbs, 145 N.C. 85, 58 S.E. 795,13 L.R.A. (N.S.) 278.
South Carolina: Flagler v. Atl. Coast Lbr. Corp., 89 S.C. 328,71 S.E. 849; McClary v. Atl. Coast Lbr. Corp., 90 S.C. 153, 72 S.E. 145.
West Virginia: Adkins v. Huff, 58 W. Va. 645, 52 S.E. 773,3 L.R.A. (N.S.) 649, 6 Ann.Cas. 246.
Virginia: Young v. Camp Mfg. Co., 110 Va. 678, 66 S. El 843.
New York: Decker v. Hunt, 111 A.D. 821, 98 N.Y.S. 174.
Ohio: Clark v. Guest, 54 Ohio St. 298, 43 N.E. 862.
Michigan: Hodges v. Buell, 134 Mich. 162, 95 N.W. 1078.
Wisconsin: Western Lime  Cement Co. v. Copper River Land Co.,138 Wis. 404, 120 N.W. 277.
Massachusetts: Fletcher v. Livingston, 153 Mass. 388, 26 N.E. 1001.
Maine: Webber v. Proctor, 89 Me. 404, 36 A. 631.
Montana: Hollensteiner v. Missoula Lbr. Co., 37 Mont. 278, 96 P. 420.
Washington: Lehtonen v. Marysville Water  Power Co., 50 Wash. 359,97 P. 292.
Mississippi: Forest Product  Mfg. Co. v. Buckley, 66 So. 279; Hall v. Eastman Gardiner  Co., 89 Miss. 588, 43 So. 2, 119 Am. St. Rep. 709.
In addition thereto may be cited 100 Tex. 270, 98 S.W. 238,123 Am. St. Rep. 803; Hoit v. Stratton Mills, 54 N. H. 109, 20 Am.Rep. 119; Aldrich v. Wright, 53 N. H. 398, 16 Am.Rep. 339, cited and quoted from in Hoit v. Stratton Mills, above cited; Burkitt v. Wynne, 132 S.W. 821; Adams v. Hughes, 140 S.W. 1163; Rust Land Co. v. Wheeler, 189 F. 321, 111 C.C.A. 53; Carter v. Clark  Co., 149 S.W. 278; Goodnough Mercantile Co. v. Galloway (D.C.) 171 F. 941; Houston Oil Co. v. Davis, 154 S.W. 337. See Simpkins on Contracts and Sales (Sales of Standing Timber) 839-841.
It is to be noted that high authorities have held that where no size or description is given in the timber deed to determine what trees upon the land are sold, as is the case in the deed under consideration, timber, in such deed, means such trees as are fit to be used on buildings, or other structures requiring lumber. In such deed, the merchantable pine timber then standing and growing upon the land is meant to be conveyed. Broad River Lbr. Co. v. Middleby, 194 F. 817, 114 C.C.A. 521.
The authorities cited above, we believe, discuss every phase and perhaps present the thought and expression not only of the courts of the land, but of able attorneys as well, who have given the subject-matter under consideration much careful thought, both pro and con. *Page 814 
For the reasons given, the writer dissents from the majority opinion of the court heretofore rendered in this case.